          Case 1:19-cv-09155-ER Document 33 Filed 01/13/20 Page 1 of 1




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL
                                                                                   JANE M. AZIA
   LETITIA JAMES                                                                   BUREAU CHIEF
  ATTORNEY GENERAL                                                        CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                            January 13, 2020

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)

Dear Judge Ramos:

        Plaintiff the New York Office of the Attorney General (“NYAG”) writes to respond to
defendant Pennsylvania Higher Education Assistance Agency (“PHEAA”)’s January 13, 2020
letter (Docket No. 32) requesting leave to file a motion requesting leave to file up to a 50-page
memorandum (double that permitted by the Court’s Individual Practice Rule 2(B)(i)) in support
of PHEAA’s forthcoming motion to dismiss.
       NYAG will consent to a 35-page limit for opening briefs (for both PHEAA and NYAG)
on PHEAA’s motion to dismiss, but opposes PHEAA’s request for fifty pages. Doubling the
Court’s typical page limitation is unwarranted. Neither NYAG’s complaint nor PHEAA’s
forthcoming motion raise an atypical number of claims or arguments, nor are PHEAA’s
arguments, some of which have already been rejected by other courts, extraordinary in their
complexity. Accordingly, doubling the page limitation is unnecessary.


                                                           Respectfully submitted,

                                                           /s/ Carolyn Fast
                                                           Carolyn Fast
                                                           Assistant Attorney General
                                                           Bureau of Consumer Frauds and Protection
                                                           (212) 416-6250
                                                           carolyn.fast@ag.ny.gov




       28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
